Citation Nr: 1414656	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  03-15 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973, and September 1980 to August 1991. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The issues that were appealed included entitlement to service connection for a left knee disorder and an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

In May 2009, the Veteran testified at a Board hearing at the RO.  A copy of the transcript has been associated with the record.

This appeal was previously before the Board in December 2009, at which time it was remanded to obtain stressor verification, and VA examinations regarding PTSD and the left knee.  In October 2012, the Board granted service connection for PTSD but denied service connection for a left knee disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court granted a Joint Motion to Remand, vacating the Board's decision denying service connection for a left knee disability and remanding for additional proceedings.  

In a separate October 2012 decision, the Board also remanded an issue of whether a request for a waiver of recovery of a loan guaranty indebtedness in the amount of $25,354.90 (US dollars), plus interest.  The RO is reminded that this issue is still on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Court found that the Board erred when it accepted a VA medical examination report of April 2012 even though the examiner failed to consider evidence of record that contradicted the examiner's rationale.  The Court further noted that when the Board found that there were inconsistencies within the April 2012 medical report, the Board should have found the examination report inadequate.  Because the Board did not do this, the Court determined that error had been committed sufficient to vacate that portion of the Board's Decision.  Finally, the Court instructed the Board to obtain another medical examination.

Also, because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records subsequent to 2011 should be obtained and incorporated in the claims file.

Accordingly, the case is REMANDED to the AMC for the following actions:

1.  The AMC should contact the appellant and ask that he identify all sources of medical treatment received from January 2010 to the present for any left knee disability.  The AMC should then obtain records of this treatment.  If requests for any private or non-VA government treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself. 

2.  Then, the AMC should arrange for the appellant to be examined by a VA orthopedist.  The claims folder is to be made available to the examiner to review.  All necessary tests should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left knee disability was incurred in or otherwise related to service.  

The examiner must provide a rationale for all opinions and conclusions reached.  The examiner must specifically discuss the appellant's contentions that he injured the knee while at Airborne School training and the service treatment record notation that suggested that the appellant had previously injured his knee while on active duty.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination-for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed that would permit an opinion.  

3.  Then, the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


